Opinion issued June 24, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00472-CV
____________

IN RE CRAWFORD & COMPANY, L.P., INDIVIDUALLY AND D/B/A
CRAWFORD & COMPANY, and LORETTA BIRGY, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators have filed a petition for writ of mandamus complaining of Judge
Martha Hill Jamison’s


 denial of their plea to the jurisdiction. 
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.